                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
AAA WHOLESALERS DISTRIBUTION, LLC, )
et al.,                            )
          Plaintiffs,              )
                                   )
     v.                            )        C.A. No. 18-542 WES
                                   )
TROPICAL CHEESE INDUSTRIES, INC., )
                                   )
          Defendant.               )
___________________________________)

                      MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge.

     Before the Court is a Report and Recommendation (“R. & R.”)

filed by Magistrate Judge Patricia A. Sullivan, ECF No. 21, and a

subsequent Motion to Amend the Complaint filed by Plaintiffs, ECF

No. 23, to which there have been objections.        In the R. & R.,

Magistrate Judge Sullivan recommends that Counts I and II of

Plaintiffs’ Complaint be dismissed.    For the reasons set forth in

this Memorandum and Order, the R. & R. is ACCEPTED and ADOPTED in

full, and Plaintiffs’ Motion to Amend the Complaint is DENIED.

I.   Background and Travel

     This dispute involves competing businesses engaged in the

sale of dairy products.      Compl. ¶ 12.     It is the second case

involving these parties before this Court. 1      Id. ¶ 14.   In the


     1 As Magistrate Judge Sullivan explained, in the first case
(referred to as Tropical I), Defendant Tropical Cheese Industries,
matter currently pending, Plaintiffs AAA Wholesalers Distribution,

LLC (“AAA”) and Arismendy Disla, AAA’s owner and president, assert

four claims against Defendant Tropical Cheese Industries, Inc.

(“Tropical”):      (1)   Defamation/False    Light;   (2)    Intentional

Infliction   of    Emotional    Distress;   (3)   Tortious   Intentional

Interference with a Contractual Relationship; and (4) Abuse of

Process.   Id. ¶¶ 3, 24-55.

      Defendant filed a Motion to Dismiss Counts I and II of the

Complaint, ECF No. 11. 2       That motion was referred to Magistrate

Judge Sullivan for initial review; she recommended the Court grant

Defendant’s motion as to both counts.         R. & R. 14.     Plaintiffs

filed both an objection to the R. & R. (“Pls.’ Obj. to R. & R.”),

ECF No. 22, and a Motion to Amend the Complaint.      Defendant objects

to Plaintiffs’ Motion to Amend.      See Mem. of Law in Opp’n to Pls.’

Mot. to Amend (“Def.’s Opp’n to Mot. to Amend”), ECF No. 24.

II.   Discussion

      Many of Plaintiffs’ arguments in their Objection to the R. &

R. mirror arguments made in the Motion to Amend.        This Court will


Inc. sued Plaintiff AAA Wholesalers Distribution, LLC and an em-
ployee of AAA for breach of contract, unfair competition, and
tortious interference. R. & R. 1-2. That action was voluntarily
dismissed. Id. at 2.
      2Defendant initially argued that Count IV should be dis-
missed, as well, but did not further pursue that argument. R. &
R. 2 n. 2.

                                    2
first address Plaintiffs’ arguments related to the substantive

findings in the R. & R., and then turn to Plaintiffs’ Motion to

Amend.

     A. Objections to the R. & R.

     The Court conducts a de novo review of the parts of the R. &

R. to which proper objections have been filed.              Sigui v. M + M

Communications, Inc., 310 F. Supp. 3d 313, 315 n.1 (D.R.I. 2018);

Fed. R. Civ. P. 72(b)(3).

               1. Count I – Defamation/False Light

     As to Count I, Magistrate Judge Sullivan determined that

Plaintiffs’ allegations were insufficient to adequately allege a

claim    for    defamation    or   false   light,   save   for   one   limited

exception. 3     R. & R. 9.   She further determined that, in any event,

the defamation claim is time barred by Rhode Island’s one-year

statute of limitations for “words spoken” actions as outlined in



     3 Magistrate Judge Sullivan found that the Plaintiffs’ alle-
gation in ¶ 16 of the Complaint – that Defendants told customers
about Tropical I in an effort to prevent them from doing business
with AAA - could plausibly state a defamation claim as to AAA. R.
& R. 9 n.7. Plaintiffs challenge this determination insofar as it
finds that Disla does not have standing to assert a defamation
claim based on this allegation because, Plaintiffs argue, “there
was no practical difference” between Disla and AAA. Pls.’ Obj. to
R. & R. 1-2. The Court agrees with Magistrate Judge Sullivan’s
determination that Disla cannot plausibly allege a defamation
claim based on this allegation and therefore overrules the objec-
tion. See R. & R. 9 n.7.

                                       3
R.I. Gen. Laws § 9-1-14(a).                  Id. at 10-11.        In making this

determination,      Magistrate       Judge    Sullivan     rejected     Plaintiffs’

argument that the continuing tort doctrine applies.                    Id. at 12.

      Plaintiffs        primarily    take     issue    with     Magistrate     Judge

Sullivan’s    conclusion      that    a   one-year     statute    of    limitations

applies in this case, thus barring the defamation claim asserted

in Count I.       Pls.’ Obj. to R. & R. 2.            Plaintiffs argue that the

malicious filing of a complaint in Tropical I constitutes written

defamation subject to a three-year statute of limitations under

Rhode Island law.        Id. at 2.

      This argument is unavailing.             First, the Complaint contains

no   assertions     —    including     those       addressing    the    Tropical    I

complaint 4   -    which    may     fairly    be    read   as   alleging     written

defamation. See generally Compl. ¶¶ 7-32.                       Furthermore, even

assuming the Tropical I complaint contained defamatory statements,

those allegations would be subject to an absolute privilege under

Rhode Island law and therefore not actionable. 5                  Ims v. Town of


      4
      The allegations here state only that the Tropical I complaint
was “filed” in September of 2015. Compl. ¶ 14. Plaintiffs fail
to allege any additional details of the Tropical I complaint.
      5Additionally, as Defendant points out, it appears that
Plaintiffs failed to present this argument to Magistrate Judge
Sullivan. Paterson-Leitch Co. v. Mass. Mun. Wholesale Elec. Co.,
840 F.2d 985, 990-91 (1st Cir. 1988) (“[A]n unsuccessful party is
not entitled as of right to de novo review by the judge of an
argument never seasonably raised before the magistrate.”); see
                                4
Portsmouth, 32 A.3d 914, 927 (R.I. 2011) (recognizing that Rhode

Island   law     affords     an   absolute      privilege   to   “certain

communications in connection with judicial proceedings”) (citing

Vieira v. Meredith, 123 A.2d 743, 744 (R.I. 1956) (“[L]ibelous

matter in pleadings filed in judicial proceedings are absolutely

privileged     where   the   statements   are   material,   pertinent   or

relevant to the issues therein[.]”).            Consequently, the Court

agrees with Magistrate Judge Sullivan that a one-year statute of

limitations for actions based on “words spoken” applies in this

case, and that the defamation claim in Count I should be dismissed.

     Plaintiffs’ next reiterate their argument that the continuing

tort doctrine applies to save the claims from the statute of

limitations bar in this case.      Pls.’ Obj. to R. & R. 3.      The Court

agrees with Judge Sullivan’s analysis of the case law and thus

overrules Plaintiffs’ objection.          See R. & R. 12; Boudreau v.

Automatic Temperature Controls, Inc., 212 A.3d 594, 602-03 (D.R.I.

2019) (noting that Rhode Island has only applied the continuing

tort doctrine once and that the doctrine has not applied in cases

where the underlying conduct is considered a “discrete act”); see

also Murphy v. Maine, No. CV-06-62-B-W, 2006 WL 2514012, at *5 (D.

Me. Aug. 29, 2006) (“Repeated defamations do not constitute a


Def.’s Mem. of Law in Resp. to Pls.’ Objs. to the Magistrate’s R.
& R. 6.

                                     5
continuing tort; rather, as courts have uniformly recognized, each

separate defamatory statement itself constitutes a separate and

distinct cause of action.”) (internal citation omitted).

     The       Court     agrees      with       Magistrate   Judge      Sullivan’s

determination that the allegations in Count I fail to plausibly

state    a    claim    under   the    Twombly/Iqbal     standard     and    must   be

dismissed.      See R. & R. 9.

              2. Count    II   –     Intentional     Infliction    of      Emotional

                 Distress

     As to Count II, Magistrate Judge Sullivan determined that the

Complaint fails to plead an essential element of an intentional

infliction of emotional distress claim - physical symptoms.                    R. &

R. 14.       In a footnote, Magistrate Judge Sullivan also notes that

although the parties did not directly address this factor, Count

II would additionally fail because the Complaint does not plausibly

allege outrageous or extreme conduct.               Id. at 14 n.10.

     Plaintiffs        concede     that   the    Complaint   is   deficient     with

respect to allegations of physical symptoms, but object to the

finding that it is devoid of facts plausibly suggesting that

Tropical engaged in extreme or outrageous conduct.                 Pl. Obj. to R.

& R. 4-5.      After careful review of the Complaint, the Court agrees

with Magistrate Judge Sullivan on this point, and therefore accepts

and adopts her recommendation that Count II also be dismissed based

                                            6
on this deficiency.

     B. Motion to Amend

     Plaintiffs      seek     to   amend       the   Complaint     to    correct    the

deficiencies in Counts I and II as set forth in the R. & R.

Defendant argues that Plaintiffs’ Motion to Amend should be denied

because   (1)   it    is   untimely;     (2)     Defendant      would    be    unfairly

prejudiced; and (3) the amendment would be futile.                      Def.’s Opp’n

to Mot. to Amend 5, 8, 9.

     Under Federal Rule of Civil Procedure 15, “[l]eave to amend

must be ‘freely given when justice so requires.’”                       Doe v. Brown

University, 210 F. Supp. 3d 310, 345 (D.R.I. 2016)(quoting Palmer

v. Champion Mortgage, 465 F.3d 24, 30 (1st Cir. 2006)); Fed. R.

Civ. P. 15(a).       However, a court may deny a motion to amend where

there has been “undue delay, bad faith or dilatory motive . . .

repeated failure to cure deficiencies by amendments previously

allowed,” or would be “undue prejudice to the opposing party . .

.[or] futility of amendment.” Kader v. Sarepta Therapeutics, Inc.,

887 F.3d 48, 60 (1st Cir. 2018) (quoting ACA Financial Guaranty

Corp.   v.   Advest,       Inc.,   512   F.3d        46,   55   (1st    Cir.    2008)).

“‘Futility’ means that the complaint, as amended, would fail to

state a claim upon which relief could be granted.”                       Rife v. One

West Bank, F.S.B., 873 F.3d 17, 21 (1st Cir. 2017) (quoting

Glassman v. Computervision Corp., 90 F.3d 617, 623 (1st Cir.

                                           7
1996)).   Further, “[w]hile the rule reflects a liberal amendment

policy . . . the district court enjoys significant latitude in

deciding whether to grant leave to amend.”    Kader, 887 F.3d at 60-

61 (internal citation and brackets omitted).

     Taking the futility argument first, Defendant contends that

the claims asserted in Count I remain time barred because the

proposed factual allegations do not allege misconduct by Tropical

within one year of the filing of the Complaint.       Def.’s Opp’n to

Mot. to Amend 10.     The Court agrees.   As explained above, a one-

year statute of limitations applies for actions stemming from

“words spoken.” 6   R.I. Gen. Laws § 9-1-14(a).   The proposed Amended




6 In the absence of specific guidance on the statute of limitations
for Disla’s false light claim under R.I. Gen. Laws § 9-1-
28.1(a)(4), the Court finds that the same one-year bar would apply.
Where not clearly defined by statute, many courts have applied the
same statute of limitations for false light and defamation claims.
See Gashgai v. Leibowitz, 703 F.2d 10, 13 (1st Cir. 1983) (quoting
Uhl v. Columbia Broadcasting Sys., 476 F. Supp. 1134, 1137 (W.D.
Pa. 1979)); see also Gannett Co. v. Anderson, 947 So. 2d 1, 8 (Fla.
Dist. Ct. App. 2006) (“To the extent that false light invasion of
privacy overlaps defamation, it must be treated the same way.
Otherwise, the relatively short statute of limitations and other
strict requirements in the law of defamation would have no effect
at all.”). Indeed, the Rhode Island Supreme Court has recognized
the intersection of these two claims in certain contexts so as not
to allow a “plaintiff the undesirable option of evading the limi-
tations of a successful defamation action by using the alternate
theory of a false-light claim.” Cullen v. Auclair, 809 A.2d 1107,
1112 (R.I. 2002). Here, Disla’s purported false light claim in
the Proposed Amended Complaint is also based solely on “words
                                 8
Complaint adds allegations of statements dating back most recently

to November 2016, more than one year before Plaintiffs filed the

Complaint on September 28, 2018.         See Proposed Am. Verified Compl.

¶ 15, ECF No. 23-2.      Accordingly, allowing amendment to include

allegations related to Count I of the complaint would be futile.

      Defendant also argues that Plaintiffs’ Motion to Amend should

be denied as to Count II (intentional infliction of emotional

distress) because the proposed Amended Complaint pleads no facts

which could render a determination that Defendant engaged in

extreme or outrageous behavior.      Def.’s Opp’n to Mot. to Amend 11-

12.   Therefore, Defendant contends, amendment would be futile.

Id.

      The   proposed   Amended   Complaint     would      cure   the   initial

deficiency discussed by Magistrate Judge Sullivan: allegations of

physical symptoms. See R. & R. 13-14; Proposed Am. Verified Compl.

¶   39.     However,   after   careful    review,   the    Court   finds   the

allegations in the proposed Amended Complaint insufficient to

plausibly allege the extreme or outrageous conduct element of

intentional infliction of emotional distress.             See Gross v. Pare,




spoken” and allegedly occurred more than one year before the Com-
plaint was filed. See Proposed Am. Verified Compl. ¶¶ 15, 20, 23,
ECF No. 23-2.



                                     9
185 A.3d 1242 (R.I. 2018) (quoting Restatement(Second) of Torts §

46 cmt. d)(“[T]here is nothing in the record that suggests that

any conduct by any defendant was so extreme or outrageous such

that it was ‘beyond all possible bounds of decency’; ‘utterly

intolerable in a civilized community’; or would lead someone to

exclaim ‘Outrageous!’”). 7   Therefore, amendment to Count II of the

complaint would also be futile.

III. Conclusion

     For the reasons stated in this Memorandum and Order, the R.

& R., ECF No. 21, is ACCEPTED and ADOPTED in full.      Plaintiffs’

Motion to Amend the Complaint, ECF No. 23, is DENIED. Accordingly,

Counts I and II of Plaintiffs’ Complaint shall be dismissed.


IT IS SO ORDERED.




William E. Smith
District Judge
Date: February 5, 2020




7 As the Court has determined that amendment would be futile, it
need not discuss whether the Motion to Amend is untimely or would
unduly prejudice Defendant.

                                  10
